                                           Case 4:20-cv-02368-KAW Document 9 Filed 08/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANASTASIA BARNES-PERRILLIAT,
                                   7                                                       Case No. 20-cv-02368-KAW
                                                         Plaintiff,
                                   8
                                                 v.                                        ORDER TO SHOW CAUSE
                                   9
                                         SOUTH OF MARKET HEALTH CENTER,
                                  10     et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This action was filed on April 8, 2020. (Dkt. No. 1.) Pursuant to Rule 4(m) of the Federal

                                  14   Rules of Civil Procedure, Plaintiff has 90 days to complete service of the complaint and summons

                                  15   on Defendant, such that July 7, 2020 was the last day to complete service or to file a Motion for

                                  16   Administrative Relief from the deadline pursuant to Civil L.R. 7-11. To date, no proof of service

                                  17   has been filed.

                                  18          IT IS HEREBY ORDERED that by no later than August 26, 2020, Plaintiff shall show

                                  19   cause why this matter should not be dismissed for failure to comply with the deadline to complete

                                  20   service on Defendant or to file a Motion for Administrative Relief.

                                  21          The August 18, 2020 case management conference is CONTINUED to October 20, 2020.

                                  22   The case management conference statement is due by October 13, 2020.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 12, 2020

                                  25                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  26                                                   United States Magistrate Judge
                                  27

                                  28
